ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                               DeHart v. DeHart, 2013 IL 114137




Caption in Supreme         JAMES THOMAS DeHART, Appellee, v. BLANCA DeHART, Indiv.
Court:                     and as Ex’r of the Estate of Donald M. DeHart, Appellant.



Docket No.                 114137


Filed                      March 21, 2013


Held                       Complaint counts against decedent’s second wife and widow,
(Note: This syllabus       individually and as executor of his recently drafted will, should not have
constitutes no part of     been dismissed with prejudice where her undue influence and decedent’s
the opinion of the court   lack of testamentary capacity were alleged and where plaintiff, who did
but has been prepared      not benefit from the will, was the son of the decedent’s first wife and had
by the Reporter of         been held out by decedent as his own child; and counts for contract to
Decisions for the          adopt and equitable adoption should also be allowed to stand—standards
convenience of the         therefor explained.
reader.)


Decision Under             Appeal from the Appellate Court for the Third District; heard in that
Review                     court on appeal from the Circuit Court of Will County, the Hon. J. Jeffrey
                           Allen and the Hon. Paula Gomorea, Judges, presiding.



Judgment                   Appellate court judgment affirmed.
Counsel on                Adrian Mendoza, Joseph P. Wleklinski, Jr., and Edward R. Sherman, of
Appeal                    Lillig & Thorsness, Ltd., of Oak Brook, for appellants.

                          Thomas M. Paris, of Chicago, for appellee.


Justices                  JUSTICE THOMAS delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Garman, Karmeier, Burke,
                          and Theis concurred in the judgment and opinion.




                                            OPINION

¶1        Plaintiff, James Thomas DeHart, filed a six-count, second-amended complaint against
      Blanca DeHart, in her individual capacity and as executor of the estate of Donald M. DeHart
      (Donald), deceased, contesting Donald’s will dated December 4, 2006, and raising claims
      of lack of testamentary capacity, undue influence, fraudulent inducement, tortious
      interference with economic expectancy, contract for adoption and equitable adoption. The
      circuit court of Will County dismissed with prejudice all of plaintiff’s counts. The circuit
      court also denied plaintiff’s motion to compel the deposition of William J. Peters, the
      attorney who drafted the disputed will. Plaintiff appealed, and the appellate court reversed
      the dismissal of all six counts and reversed the denial of the motion to compel the deposition
      of attorney Peters. The appellate court’s decision was unanimous on all matters, except on
      the contract-for-adoption count, in which case one justice dissented, finding that there were
      insufficient factual allegations to support a cause of action for that claim. 2012 IL App (3d)
      090773. This court subsequently allowed defendant’s petition for leave to appeal. Ill. S. Ct.
      R. 315 (eff. Feb. 26, 2010).

¶2                                        BACKGROUND
¶3        The following facts were alleged in plaintiff’s second amended complaint and are set
      forth in the appellate court’s opinion. During Donald’s lifetime and for more than 60 years,
      he held plaintiff out to both individuals and institutions as his biological son. In May 2003,
      Donald made arrangements for his own funeral and listed plaintiff as his son. Donald listed
      plaintiff’s children and grandchildren as his own grandchildren and great-grandchildren. In
      addition to telling members of the community over the years that plaintiff was his son,
      Donald provided plaintiff with a birth certificate that listed Donald as plaintiff’s natural
      father. Throughout their lifetimes, Donald and plaintiff used the purported birth certificate,
      to conduct the affairs of life (until the year 2000), using it to enroll plaintiff in grade school
      and high school and using it to convey to those requesting proof of identity that plaintiff was
      Donald’s son.

                                                 -2-
¶4         In 2000, however, plaintiff attempted to use the birth certificate to obtain a passport, and
       the United States passport office would not accept it as a record of plaintiff’s birth, instead
       requiring him to produce a certified (raised stamp) copy of his birth certificate. Plaintiff
       obtained the certified copy from the Cook County Office of Vital Statistics and learned that
       it was identical in most respects, except it listed his name as James Thomas Staley, Jr. and
       his father’s name as James Thomas Staley, Sr., and did not mention “DeHart” after his
       mother’s maiden name. Both birth certificates listed plaintiff’s birth date as May 23, 1944.
¶5         Plaintiff then confronted Donald with the information contained on the certified copy of
       the newly obtained birth certificate. In response, Donald said that plaintiff’s mother, Virginia,
       married Staley, plaintiff’s biological father, after she became pregnant out of wedlock in
       1943. Donald also told plaintiff that he adopted plaintiff in 1946 when plaintiff was two
       years old, but he had agreed with Virginia to keep the adoption a secret for the good of
       plaintiff and the family. As part of this agreement, Donald and Virginia agreed to celebrate
       their wedding anniversary, but never discuss how many years they had been married. Donald
       also explained in no uncertain terms that he had hired a lawyer in Homewood, Illinois, to
       handle the adoption so that “it was all legal.”
¶6         There is no legal documentation of an adoption in the record. Plaintiff’s mother, Virginia,
       died in April 2001. She was suffering from early onset dementia at the time plaintiff learned
       of the information on the certified birth certificate. James Staley, Sr., abandoned plaintiff and
       Virginia when plaintiff was two years old and has had no contact with plaintiff in the ensuing
       six decades.
¶7         Even after plaintiff confronted Donald in 2000 about the birth certificates, Donald
       continued to represent and describe plaintiff as his son. In May 2003, Donald made funeral
       arrangements listing plaintiff as his son. In the spring of 2005, Donald, plaintiff and
       plaintiff’s wife and children took a family vacation—with Donald assuming the bulk of the
       costs and expenses. Donald also executed a will that was prepared prior to December 2006
       that provided bequests for plaintiff, plaintiff’s children and Donald’s church. This prior will
       was prepared by the law firm of Krusemark and Krusemark in Frankfort, Illinois, and
       plaintiff alleges that the original is in the exclusive control of defendant who is either
       preventing it from surfacing or has destroyed it.
¶8         Donald met defendant while she was working at a jewelry counter at a Tinley Park Sam’s
       Club in the spring of 2005. The two were married on December 5, 2005; at that time, Donald
       was 83 years old and defendant was 54 years old. Donald invited plaintiff to the wedding and
       reception. But the complaint does not mention whether plaintiff attended the wedding.
¶9         The complaint alleges that on December 4, 2006—the day before Donald’s and
       defendant’s first wedding anniversary—Donald signed the contested will in the office of
       attorney William J. Peters. At that time, Donald was 84 years old. The will states, “I am
       married to Blanca DeHart. I have no children.” The complaint further alleges that Donald
       demonstrated he was of unsound mind and memory when he signed the will and could not
       remember plaintiff—now 61 years old—whom Donald had held out to all the world as his
       son for nearly 60 years.
¶ 10       The complaint further alleges that in the months between the wedding of defendant and


                                                 -3-
       Donald and the execution of the contested will, defendant developed and maintained a
       position of trust and confidence, amounting to a fiduciary relationship with Donald. Despite
       the fact that she had only been married to Donald a short time and he had amassed his wealth
       over 84 years of his life, she became joint tenants with Donald on real estate, bank accounts
       and brokerage accounts worth millions of dollars. She also obtained a power of attorney to
       act on Donald’s behalf, and exercised significant control over Donald’s real estate dealings,
       including the sale of the family farm.
¶ 11       The complaint also alleges that defendant made several misrepresentations to Donald
       concerning plaintiff and his character, each of which was told to Donald shortly before the
       execution of the will on December 4, 2006. In particular, defendant lied to Donald by telling
       him that plaintiff was not his son and by not telling Donald that plaintiff and other family
       members had called him on the telephone and had sent cards and letters, as well as
       intercepting and destroying those cards and letters. Defendant’s lies were made in order to
       improperly force and persuade Donald to alter his will by providing exclusively for her, as
       opposed to plaintiff, who would otherwise inherit as next of kin or, alternatively, as
       specifically stated in Donald’s prior will. Donald, succumbing to defendant’s influence,
       executed the will on December 4, 2006, stating that he had “no children,” when in fact he
       did. The complaint alleges that under all of these circumstances, the will was the product of
       defendant’s influence and therefore not the last will of Donald.
¶ 12       Donald died in February 2007, a couple of months after executing the will in question
       on December 4, 2006. After Donald’s death, defendant filed that will in the circuit court of
       Will County. Plaintiff’s second amended complaint challenges that will on the grounds of
       testator incapacity (count I) and as the product of undue influence by defendant (count II).
       The complaint also alleges that defendant fraudulently induced Donald into executing the
       new will (count III), and it seeks to set aside the purported will and compel distribution of
       the estate under the prior will or pursuant to law or equity based on intentional interference
       with testamentary expectancy (count IV). Finally, the complaint alleges that Donald entered
       into a contract to adopt plaintiff (count V), and that in any event, an equitable adoption
       occurred under the circumstances and that Donald’s estate is therefore estopped from
       denying plaintiff as an heir at law (count VI). Additionally, plaintiff sought to compel the
       deposition testimony of William J. Peters, the attorney who prepared the December 2006
       will, and defendant objected on the basis of attorney-client privilege.
¶ 13       In July 2009, defendant moved to dismiss the second amended complaint pursuant to
       section 2-615 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2008)),
       arguing that the complaint failed to allege sufficient facts to state a cause of action. The
       circuit court dismissed with prejudice all of plaintiff’s counts and denied his motion to
       compel the deposition of attorney Peters.
¶ 14       Plaintiff appealed. The appellate court unanimously reversed the dismissal of counts I
       through IV and count VI, along with the denial of the motion to compel the deposition
       testimony of attorney Peters. 2012 IL App (3d) 090773. A majority of the court also reversed
       the dismissal of count V. Id. ¶ 42. With respect to that count, Justice Schmidt dissented,
       believing that the complaint failed to identify the parties to the contract to adopt and whether
       the agreement was oral or written, and therefore plaintiff failed to allege a valid cause of

                                                 -4-
       action on that count. Id. ¶¶ 62-63 (Schmidt, J., concurring in part and dissenting in part).
       Although the appellate court unanimously concluded that dismissal of the equitable adoption
       count must be reversed, Justice McDade wrote separately to emphasize her belief that
       whether a claim for equitable adoption can be recognized in this state should ultimately be
       resolved by the Illinois Supreme Court. Id. ¶¶ 55-58 (McDade, J., specially concurring).
¶ 15       Defendant filed a petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Feb. 26, 2010)),
       which we granted.

¶ 16                                         ANALYSIS
¶ 17       Before this court, defendant requests that the appellate court’s decision be reversed in its
       entirety. She claims that plaintiff failed to set forth sufficient facts to state a cause of action
       with respect to each of his counts. She also argues that the attorney-client privilege should
       be applied to prevent the taking of attorney Peters’ deposition in the event that any of
       plaintiff’s counts survive.
¶ 18       As noted above, the circuit court dismissed plaintiff’s second amended complaint in its
       entirety after defendant brought a section 2-615 motion to dismiss. Such a motion attacks the
       legal sufficiency of the complaint. Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414,
       421 (2004). When ruling on a section 2-615 motion to dismiss, a court must accept as true
       all well-pleaded facts in the complaint, as well as any reasonable inferences that may arise
       from them. Doe v. Chicago Board of Education, 213 Ill. 2d 19, 28 (2004). Moreover, a cause
       of action should be dismissed under section 2-615 only if it is clearly apparent from the
       pleadings that no set of facts can be proven that would entitle the plaintiff to recover. Bajwa,
208 Ill. 2d at 421. The crucial inquiry is whether the allegations of the complaint, when
       construed in the light most favorable to the plaintiff, are sufficient to establish a cause of
       action on which relief may be granted. Bonhomme v. St. James, 2012 IL 112393, ¶ 34. Our
       review of an order granting a section 2-615 motion to dismiss is de novo. Id.

¶ 19                              I. Lack of Testamentary Capacity
¶ 20       Every person who is at least 18 years old and is of “sound mind and memory has power
       to bequeath by will the real and personal estate which he has at the time of his death.” 755
       ILCS 5/4-1 (West 2010). Thus, it has long been established that to prevail in a will contest
       where the testator is of legal age, a plaintiff need only show that the will in question was the
       product of an unsound mind or memory. American Bible Society v. Price, 115 Ill. 623, 635
       (1886). The standard test of testamentary capacity, i.e., soundness of mind and memory, is
       that “the testator must be capable of knowing what his property is, who are the natural
       objects of his bounty, and also be able to understand the nature, consequence, and effect of
       the act of executing a will.” Dowie v. Sutton, 227 Ill. 183, 196 (1907); see also In re Estate
       of Sutera, 199 Ill. App. 3d 531, 536 (1990). The absence of any one of these requirements
       would indicate a lack of testamentary capacity. Dowie, 227 Ill. at 196. Thus, if one is able
       to remember his property and understand the nature, consequences and effect of executing
       a will, but is incapable of knowing who the natural objects of his bounty are, he is not legally
       capable of making a will. Dowie, 227 Ill. at 196. The natural objects of one’s bounty include

                                                  -5-
       those people related to him by ties of blood or affection, and thus are those who are or should
       be considered to be recipients of his bequests. See In re Estate of Roeseler, 287 Ill. App. 3d
1003, 1013 (1997). It is also possible for testamentary capacity to be destroyed if one suffers
       from a mental delusion as to one of the objects of his bounty, even though he may recall
       other objects of his bounty on the face of the contested will. Sterling v. Dubin, 6 Ill. 2d 64,
       76-77 (1955); American Bible Society, 115 Ill. at 636-38. Moreover, “[t]he specific name
       applied to describe that unsoundness, the means whereby the unsoundness was caused, or
       how it came about that the unsound mind and memory caused [the] writing to be drawn and
       signed, [are] matters of evidence that need not be alleged, and *** proved.” American Bible
       Society, 115 Ill. at 635.
¶ 21       In the present case, we first note that plaintiff pled sufficient facts to establish that he was
       the natural object of Donald’s bounty. In that regard, he alleged that (1) he was Donald’s only
       son, (2) Donald had treated plaintiff throughout plaintiff’s life as his son; (3) Donald
       acknowledged to numerous third parties that plaintiff was his son, including in May 2003,
       when he listed plaintiff as his son in Donald’s prearranged funeral agreement; (4) Donald and
       Virginia gave plaintiff a birth certificate acknowledging that Donald was plaintiff’s father,
       (5) even after plaintiff confronted Donald many years later about the birth certificate he was
       given, Donald insisted that he had adopted plaintiff, and (6) Donald had executed a prior will
       acknowledging plaintiff as his son and plaintiff’s children as his grandchildren. Accepting
       these well-pled facts as true, we find that plaintiff should have been considered as a recipient
       of a bequest and was therefore a natural object of the testator’s bounty.
¶ 22       In addition to alleging that plaintiff was the natural object of Donald’s bounty, plaintiff
       also sufficiently alleged that Donald lacked the soundness of mind and memory at the time
       the contested will was executed to know plaintiff as his son. We believe that the appellate
       court correctly concluded that the fact that Donald stated in the will that he had “no children”
       when he spent over 60 years acknowledging plaintiff as his son leads to the reasonable
       inference that Donald had an unsound mind or memory at the time he executed the will. See
       2012 IL App (3d) 090773, ¶ 18.
¶ 23       In opposition to this result, defendant relies on George v. Moorhead, 399 Ill. 497, 503
       (1948), for the proposition that it is not necessary that the testator actually knew, or recalled,
       the natural object of his bounty, but whether he had the capacity to know it. But we find
       George to be easily distinguishable. In that case, the testator simply did not mention his two
       second cousins in his last will even though they were technically his next of kin. It was not
       clear whether the testator ever knew these distant cousins or how well he knew them. More
       importantly, in the present case, Donald made an affirmative declaration that he had “no
       children,” which according to the well-pled allegations of the complaint, was completely
       inconsistent with his life history and prior declarations, thus raising the inference of an
       unsound mind or memory. There was no similar affirmative denial in George.
¶ 24       Defendant also argues that the complaint was insufficient to allege mental incapacity
       because the will, which was attached to the complaint, shows that Donald identified his wife
       and two sisters and made bequests to them in the will. Additionally the two attesting



                                                   -6-
       witnesses to the will stated that Donald was of “sound mind.”1 We find defendant’s
       arguments unpersuasive, however, because even though such matters may be strong evidence
       of testamentary capacity, they are not sufficient at this stage to negate plaintiff’s well-pled
       allegations and prevent the case from proceeding forward. See Sterling, 6 Ill. at 73-77;
       American Bible Society, 115 Ill. at 636.
¶ 25       We therefore agree with the appellate court’s conclusion that the circuit court erred in
       dismissing count I of plaintiff’s second-amended complaint alleging a lack of testamentary
       capacity.

¶ 26                                      II. Undue Influence
¶ 27      We next turn to the count of plaintiff’s complaint alleging undue influence. The leading
       case in Illinois addressing undue influence is In re Estate of Hoover, 155 Ill. 2d 402, 411-12
       (1993), where this court stated as follows:
               “[U]ndue influence which will invalidate a will is ‘ “any improper *** urgency of
               persuasion whereby the will of a person is over-powered and he is indeed induced to
               do or forbear an act which he would not do or would do if left to act freely.”
               [Citation.]’ To constitute undue influence, the influence ‘ “must be of such a nature
               as to destroy the testator’s freedom concerning the disposition of his estate and render
               his will that of another.” ’ [Citations.]
                    What constitutes undue influence cannot be defined by fixed words and will
               depend upon the circumstances of each case. [Citation.] The exercise of undue
               influence may be inferred in cases where the power of another has been so exercised
               upon the mind of the testator as to have induced him to make a devise or confer a
               benefit contrary to his deliberate judgment and reason. [Citation.] Proof of undue
               influence may be wholly circumstantial. [Citation.] The influence may be that of a
               beneficiary or that of a third person which will be imputed to the beneficiary.
               [Citations.] False or misleading representations concerning the character of another
               may be so connected with the execution of the will that the allegation that such
               misrepresentations were made to the testator may present triable fact questions on the
               issue of undue influence. [Citations.]”
       In Hoover, the question before this court was whether the trial court erred in granting
       summary judgment for the defendant beneficiary under a contested will. In that case, the


               1
                  Defendant suggests that because the will was attached to plaintiff’s complaint, the
       attestation in the will that the testator was of “sound mind” should control over any conflicting
       allegations in the complaint. This is wrong for two reasons. First, plaintiff’s claim is not founded on
       the will, as would be the case where, for example, a plaintiff brings a breach of contract claim and
       attaches the written contract to the complaint. When an exhibit is not an instrument upon which the
       claim or defense is founded, but is instead merely evidence supporting the pleader’s allegations, the
       rule that the exhibit controls over conflicting averments in the pleading is not applicable. Bajwa, 208
Ill. 2d at 432. Second, the witnesses to the will only attested that the testator was of sound mind;
       there is no attestation that he was of “sound memory.”

                                                    -7-
       plaintiff alleged a “subtle, invidious kind of undue influence” in which the testator’s will was
       overborne by a series of misrepresentations by the defendant about the plaintiff’s character.
       Id. at 413. Hoover described the situation as a “ ‘secret influences’ case,” where the testator
       may act as if directed and guided by his own agency but that agency may have been
       overpowered by “secret influences.” In such a case, a plaintiff may introduce circumstantial
       evidence to demonstrate that the influence was connected with and operative at the time of
       execution of the will and that the influence was directed toward procuring the will in favor
       of the beneficiary. Id. at 414. Hoover noted that there was evidence that the plaintiff, who
       was the son of the testator, had once held a very close relationship with his father and that
       his disinheritance had coincided with the misrepresentations of the defendant. Id. This court
       concluded that the case should be determined by a jury and that the appellate court had
       properly reversed the summary judgment order in favor of the defendant. Id. at 415.
¶ 28       Based on Hoover, we find that plaintiff in the present case has clearly alleged sufficient
       facts to survive a section 2-615 motion to dismiss. Similar to Hoover, plaintiff here has
       alleged sufficient facts indicating that he once had a close father-son relationship with
       Donald. The complaint alleges that they took a family vacation together within a couple of
       years prior to Donald’s death that was paid for by Donald and that Donald made funeral
       arrangements indicating that he considered plaintiff his son in life and in death. Moreover,
       similar to Hoover, the instant complaint alleges a series of misrepresentations concerning
       plaintiff’s character that occurred shortly before the execution of the will, which includes lies
       about telephone calls that were made and the interception and destruction of cards and letters.
       Under the circumstances, plaintiff has alleged sufficient facts to state a cause of action for
       undue influence.
¶ 29       Additionally, we note that the appellate court also found that plaintiff alleged sufficient
       facts to allege a presumption of undue influence. We agree with that observation. We note,
       however, that a presumption of undue influence is something that can only be ultimately
       determined—at the earliest—after the close of the plaintiff’s case. See, e.g., In re Estate of
       Glogovsek, 248 Ill. App. 3d 784, 798 (1993). Once the presumption is established, the
       defendant would then have the burden to rebut it. See id. at 791-92; In re Estate of Henke,
       203 Ill. App. 3d 975, 979 (1990) (finding that the presumption was established at the close
       of the plaintiff’s case, but then finding that once the burden of production was carried by the
       defendant to rebut it, it was then up to the trier of fact to weigh the evidence and decide the
       case).
¶ 30       It is well settled that a presumption of undue influence will arise under certain
       circumstances and one such circumstance is where (1) a fiduciary relationship exists between
       the testator and a person who receives a substantial benefit from the will, (2) the testator is
       the dependent and the beneficiary the dominant party, (3) the testator reposes trust and
       confidence in the beneficiary, and (4) the will is prepared by or its preparation procured by
       such beneficiary. Herbolsheimer v. Herbolsheimer, 60 Ill. 2d 574, 577 (1975); Weston v.
       Teufel, 213 Ill. 291, 299 (1904). Proof of these facts standing alone and undisputed by other
       proof entitles the contestant of a will to a verdict (Weston, 213 Ill. at 299), but the
       presumption can be rebutted if there is strong enough evidence in contradiction (see Henke,
203 Ill. App. 3d at 979-80).

                                                 -8-
¶ 31        Here, the complaint alleged that defendant held Donald’s power of attorney. As a matter
       of law, a power of attorney gives rise to a general fiduciary relationship between the grantor
       and the grantee. See Simon v. Wilson, 291 Ill. App. 3d 495, 503 (1997). The complaint
       further alleged that although defendant and Donald had been married for less than a year and
       he had amassed his fortune over an 84-year period, Donald placed considerable assets in joint
       tenancy with defendant. The complaint also alleges that she attempted to exercise significant
       control over Donald’s real estate dealings and claimed the right to act on his behalf and in
       his stead with respect to his Illinois farm. Donald was an elderly man in his mid-80s, while
       defendant was 29 years younger. These factual allegations are sufficient to plead that
       defendant gained a position of trust and confidence and was the dominant party such that she
       was in a position to control Donald’s will.
¶ 32        Finally, we also note that there were sufficient facts pled to infer that defendant procured
       preparation of the will that disinherited plaintiff. The complaint alleges that defendant
       accompanied Donald to the law office of the attorney that prepared the will. It also alleges
       that she repeatedly told Donald and reinforced in his mind that he did not have any children
       and the son he had held out for decades was not his child. The complaint also alleges that
       prior to their one-year anniversary, defendant demanded that Donald execute the will that
       stated that he had no children, and that the will was the product of defendant’s undue
       influence.
¶ 33        Defendant relies upon In re Estate of Glogovsek to argue that a presumption of undue
       influence can never be applied to a spouse of a testator. We consider Glogovsek to be
       instructive, but find that it does not support defendant’s position. Glogovsek merely held, and
       we agree, that “the use of the presumption of undue influence must be applied with caution
       as to marital relationships.” Glogovsek, 248 Ill. App. 3d at 790. The court refused to apply
       the presumption under the facts of that particular case, but did not rule that the presumption
       could never be applied when the defendant beneficiary was a spouse. Glogovsek is clearly
       distinguishable and actually supports our holding that the undue influence count should be
       allowed to proceed in this case.
¶ 34        In Glogovsek, the court found it significant that the parties had been married 34 years and
       that there was no evidence that the wife managed money or property that belonged solely to
       her husband. There was also no evidence that any of the husband’s nonmarital property was
       placed in joint tenancy with the wife. Glogovsek found it most significant, however, that the
       first prong of the presumption requires a fiduciary relationship between the testator and a
       person who receives a substantial benefit under the will compared to other persons who have
       an equal claim to the testator’s bounty. Id. at 794.
¶ 35        In Glogovsek, the wife as beneficiary clearly had a superior claim to that of the plaintiffs
       in that case, who were not descendants of the testator, but were rather his siblings and nieces.
       Glogovsek explained that the laws of testacy and intestacy favor a spouse over relatives that
       are not descendants of the decedent. Id. This is because if a person dies without a will and
       without descendants, the entire estate goes to the spouse, but if there is a descendent left, one
       half goes to the surviving spouse and one-half goes to the descendant. See 755 ILCS 5/2-1(a)
       (West 2010). And if a person has left insufficient or no provision for his spouse through a
       will, the surviving spouse can renounce the will and is then entitled to one-half of the estate

                                                 -9-
       if there is no descendent, but the surviving spouse is only entitled to one-third if the testator
       leaves a descendent. 755 ILCS 5/2-8(a) (West 2010). Here, plaintiff’s complaint alleges that
       he is Donald’s son and therefore his descendant. Thus, accepting as true this well-pled fact,
       plaintiff in this case, in contrast to the plaintiffs in Glogovsek, actually has an equal or
       superior claim to that of the spouse.
¶ 36        This case is also distinguishable from Glogovsek because Donald was married to
       defendant less than one year at the time the will was executed and a little more than a year
       at the time of his death, whereas the testator and the spouse in Glogovsek were married for
       34 years. Additionally, the instant case is currently before us on a section 2-615 motion to
       dismiss, which merely attacks the legal sufficiency of the complaint. But Glogovsek was
       resolved after a full bench trial where all the evidence was presented. Only then did the
       appellate court determine that there was no evidence presented that the testator had entrusted
       his financial affairs to his wife or that she had managed his money or property. Here, in
       contrast, there are ample allegations to indicate that defendant managed Donald’s financial
       affairs and that a fiduciary relationship was created. Thus, Glogovsek does not support the
       notion that the 2-615 dismissal was proper in this case.
¶ 37        For all of the reasons stated above, we find that plaintiff has alleged sufficient facts to
       state a cause of action for undue influence. We therefore affirm the appellate court on this
       count.

¶ 38                       III. Tort Claims of Fraudulent Inducement and
                                     Interference With Expectancy
¶ 39       We now turn to plaintiff’s two tort claims of fraud in the inducement and tortious
       interference with economic (or testamentary) expectancy. To constitute fraud in the
       inducement, the defendant must have made a false representation of material fact, knowing
       or believing it to be false and doing it for the purpose of inducing one to act. See Janowiak
       v. Tiesi, 402 Ill. App. 3d 997, 1006 (2010). The misrepresentations or false statements must
       be shown to have caused the testator to execute the contested will. Hoover, 155 Ill. 2d at 417.
       To recover for tortious interference with an economic expectancy, the plaintiff must establish
       the following: (1) the existence of his expectancy; (2) defendant’s intentional interference
       therewith; (3) tortious conduct such as undue influence, fraud or duress; (4) a reasonable
       certainty that the expectancy would have been realized but for the interference; and (5)
       damages. In re Estate of Roeseler, 287 Ill. App. 3d at 1021. A will contest is distinct from
       a tort action for intentional interference with testamentary expectancy. One who by fraud,
       duress or other tortious means intentionally prevents another from receiving from a third
       person an inheritance or gift that he otherwise would have received is subject to liability to
       the other for the loss. In re Estate of Ellis, 236 Ill. 2d 45, 52 (2009). The remedy is not the
       setting aside of the will, but a judgment against the individual defendant, which would
       include money damages for the amount of the benefit tortiously acquired. Id.
¶ 40       Here, plaintiff has properly alleged sufficient facts to meet a prima facie case for both
       torts, with the exception of the damages element, which can only be known if it exists after
       resolution of the first two claims contesting the will. Plaintiff’s complaint as to both tort

                                                 -10-
       counts realleges the allegations made in connection with the first two counts of the complaint
       that contest the will, and we have already determined that undue influence has been
       sufficiently alleged. Additionally, the tort claims allege that defendant told Donald either that
       (1) plaintiff was dead, (2) Donald’s adoption of plaintiff did not make plaintiff his son, or
       (3) the adoption was not legally binding. Moreover, it is alleged that had it not been for all
       of the misrepresentations, Donald would not have disinherited plaintiff, but would have made
       no provision in the will for defendant had he realized the fraud. It is also alleged that a prior
       will existed which provided for plaintiff as Donald’s son, but that defendant secreted or
       destroyed this prior will. All together, this is more than enough to sufficiently allege a cause
       of action for both tort counts, except for the element of damages.
¶ 41        With respect to the element of damages, the tort claims are premature because the will
       contest remains a viable cause of action on remand. If plaintiff is able to succeed on his
       claims contesting the will on remand, the dismissal of his tort counts would then be
       appropriate because the adequacy of the probate relief would be undisputed and there would
       therefore be no damages in tort. Roeseler, 287 Ill. App. 3d at 1021-22. If plaintiff fails in his
       will contest on remand in the probate court, however, he would then be able to proceed
       against defendant on his tort claims in that same court. See 2012 IL App (3d) 090773, ¶¶ 32-
       34; Roeseler, 287 Ill. App. 3d at 1021-22; In re Estate of Jeziorski, 162 Ill. App. 3d 1057,
       1064 (1987) (by allowing the plaintiffs during the probate proceedings to present evidence
       regarding their tort claims, a further collateral attack on the probate decree in a later tort
       action in the law division would not be required; the trial court can hear all the evidence in
       one proceeding). Accordingly, we find that the appellate court correctly determined that
       dismissal of the tort counts of the complaint was premature.

¶ 42                                   IV. Contract to Adopt
¶ 43       We next address the count of plaintiff’s complaint alleging that a contract for adoption
       existed and plaintiff should therefore be considered an heir of Donald’s estate under Illinois
       case law. Defendant argues that for this theory to be established there must be proof that a
       contract for adoption was entered into between the foster parent and the child’s natural
       parents or some individual or institution standing in loco parentis, and the natural parents
       must “give up” custody. Defendant maintains that plaintiff’s complaint is deficient because
       it does not allege who the parties to the agreement were. Plaintiff in turn relies upon this
       court’s decision in Monahan v. Monahan, 14 Ill. 2d 449 (1958), to contend that sufficient
       facts were alleged to state a cause of action. We agree with plaintiff.
¶ 44       In Monahan, the plaintiff’s natural mother boarded her son with the Monahans when he
       was two years old. The plaintiff’s natural father abandoned him a year later and was never
       seen again. The plaintiff’s mother continued to pay board for another four years, but then
       apparently gave up the plaintiff to the Monahans and consented to his adoption. This was
       shown by notations that Mrs. Monahan had made to papers found among her personal effects
       after her death. The Monahans then raised the boy as their own, had him baptized as Edward
       Francis Monahan, and consulted an attorney about adoption when he was seven years old.
       The adoption never took place, however, because the Monahans mistakenly believed that


                                                 -11-
       they needed the natural father’s consent to proceed and were unable to locate him. The
       Monahans entered the plaintiff into school as their adopted son, continuously referred to him
       as their son and themselves as “mom and dad,” and many of their relatives were under the
       impression that the plaintiff was adopted.
¶ 45       This court in Monahan found that a contract to adopt did exist. Id. at 453. In so doing,
       this court reconciled its earlier decision in Weiss v. Beck, 1 Ill. 2d 420 (1953), stating that
       there, the court merely determined that the evidence presented failed to give rise to a “clear,
       positive indication that the agreement to adopt ever existed, but left reasonable doubt, and
       harmonized as readily with the intention to provide a good home as with an intent to adopt.”
       Monahan, 14 Ill. 2d at 453. The Monahan court continued, stating that “[c]ertainly a contract
       to adopt, as any other fact, may be proved by circumstantial evidence, provided that evidence
       meets the requisite tests of sufficiency.” Id. Monahan then found that the evidence of a
       contract as well as the intention to adopt the plaintiff is “clear and convincing” based on the
       following evidence. Id. The family relationship of parents and son clearly existed, neighbors
       and relatives believed the plaintiff had been adopted, and the plaintiff conducted himself as
       a dutiful child. Moreover, the Monahans indicated to others that the plaintiff’s natural mother
       “gave” the plaintiff to them to adopt and this was confirmed by written notations, along with
       their abortive attempts at legal adoption. Id.
¶ 46       We find that Monahan compels the result that sufficient facts were pled in the present
       case to allege a claim for a contract to adopt. In Monahan, the court found that the contract-
       for-adoption claim was proven by “clear and convincing” evidence at trial. Here, plaintiff is
       not required to prove his case at the pleading stage by clear and convincing evidence. Instead,
       he needed only to allege sufficient facts to support his conclusion that a contract to adopt
       existed.
¶ 47       Defendant incorrectly argues that Donald failed to allege the identity of the parties to the
       contract for adoption. The instant appellate court correctly found that the well-pled facts,
       viewed in the light most favorable to plaintiff, sufficiently inferred that a contract to adopt
       existed between Donald and plaintiff’s mother Virginia and that plaintiff was a third-party
       beneficiary of that contract. See 2012 IL App (3d) 090773, ¶ 42. In that regard, plaintiff’s
       complaint specifically alleges that Donald “had agreed with Virginia to keep the adoption
       a secret for the good of [plaintiff] and the family.” And “[a]s part of this agreement, the two
       agreed to celebrate their wedding anniversary, but never discuss how many years they had
       been married.” We believe that implicit in the agreement to “keep the adoption a secret” is
       an agreement between Virginia and Donald that Donald adopt plaintiff.
¶ 48       In an adoption where a spouse adopts the natural child of his or her spouse, it is not
       necessary that the spouse giving up the child for adoption to the other spouse actually give
       up his parental rights. In such a case, an agreement for adoption exists even though the
       natural parent is not giving up all—or even any of—his parental rights. At any rate, it can be
       readily inferred from the allegations of plaintiff’s complaint that Virginia in agreeing to allow
       Donald to adopt plaintiff conferred the full benefits of fatherhood upon him and relinquished
       some of her control of the child to plaintiff. See, e.g., Lee v. Bermingham, 199 Ill. App. 497,
       507-08 (1916). We also think it obvious that mutual consideration exists for such an
       agreement, and defendant has not supported her claim that consideration is lacking with any

                                                 -12-
       relevant citation to Illinois authority. Further support for the claim that a contract for
       adoption existed is the well-pled fact that Donald had hired an attorney in Homewood to
       complete the adoption and that Donald believed it had actually been completed, telling
       plaintiff that it was “all legal.”
¶ 49       Defendant is also mistaken in her assertion that plaintiff cannot proceed on a contract to
       adopt theory in this case where there is no evidence that plaintiff’s natural father (who
       abandoned plaintiff) was a party to an agreement with Donald for an adoption. We find no
       merit to defendant’s contention that a party who has permanently abandoned a child need be
       a party to the contract to adopt that is being enforced for inheritance purposes. The natural
       father in Monahan also abandoned the plaintiff in that case when he was a small child and
       there was no evidence that he ever consented to adoption, but this fact did not preclude the
       plaintiff from prevailing in that case. See Monahan, 14 Ill. 2d at 450, 453. In sum, we
       conclude that the appellate court correctly determined that the circuit court erred in
       dismissing plaintiff’s adoption contract claim.

¶ 50                                    V. Equitable Adoption
¶ 51        As an alternative to his contract for adoption theory, plaintiff relies upon the theory of
       equitable adoption. Plaintiff suggests that even in the absence of an expressed or implied
       contract to adopt, a finding of an equitable adoption would nonetheless be proper in a case
       where there is clear and convincing evidence of a foster parent’s intent to adopt and treat the
       child as one’s adopted or natural child. Defendant, on the other hand, argues that any
       recognition of equitable adoption should be limited to situations where a contract to adopt
       exists and the natural parent gives up his or her child.
¶ 52        We note that the concept of “equitable adoption” is somewhat murky because many
       states seem to equate the theory of equitable adoption with a contract-to-adopt theory. See
       In re Estate of Edwards, 106 Ill. App. 3d 635, 637 (1982); In re Estate of Staehli, 86 Ill. App.
3d 1, 5-6 (1980); see also Tracy Batemen Farrell, Modern Status of Law as to Equitable
       Adoption or Adoption by Estoppel, 122 A.L.R. 5th 205, § 3(a) n.47 (2004). In these states,
       it is clear that where the doctrine of “equitable adoption” is recognized, the most important
       prerequisite to its application is proof that a contract of adoption was entered into between
       the foster parents and the natural parents or someone standing in loco parentis. See id. § 2(a).
       These jurisdictions apply estoppel or quasi-contract considerations where there has been
       clear proof of a contract, expressed or implied, reliance upon the parent-child relationship,
       and performance of obligations under the de facto relationship. See Edwards, 106 Ill. App.
3d at 637. This makes so-called equitable adoption, as recognized in many states, essentially
       indiscernible from the Illinois cases involving a failure to follow the statute for adoption that
       have proceeded on a contract theory. Cf. Monahan, 14 Ill. 2d at 452-54; Dixon National Bank
       of Dixon, Illinois v. Neal, 5 Ill. 2d 328, 334 (1955); Franzen v. Hallmer, 404 Ill. 596, 604
       (1950); Soelzer v. Soelzer, 382 Ill. 393, 399-400 (1943); Winkelmann v. Winkelmann, 345
Ill. 566, 574 (1931); In re Estate of Edwards, 106 Ill. App. 3d 635, 637 (1982); Lee, 199 Ill.
       App. at 501-02; In re Estate of Drisch, 112 Ill. App. 2d 242, 248-50 (1969); Robbins v.
       Millikin National Bank of Decatur, 334 Ill. App. 190, 194 (1948).


                                                 -13-
¶ 53       A few states, however, have refused to apply a steadfast requirement that an expressed
       or implied contract to adopt exists before finding that an equitable adoption has occurred.
       See, e.g., Estate of Ford v. Ford, 82 P.3d 747, 754 (Cal. 2004); Wheeling Dollar Savings &
       Trust Co. v. Singer, 250 S.E.2d 369, 373-74 (W. Va. 1978). In Wheeling, the Supreme Court
       of West Virginia declined to take the view that an expressed or implied contract to adopt was
       absolutely necessary to establish that an equitable adoption had taken place where a person
       has “stood from an age of tender years in a position exactly equivalent to a formally adopted
       child.” (Emphasis added.) Id. The court stated that while the existence of an expressed or
       implied contract of adoption is “very convincing evidence, an implied contract of adoption
       is an unnecessary fiction created by courts as a protection from fraudulent claims.” Id. The
       court held that “if a claimant can, by clear, cogent and convincing evidence, prove sufficient
       facts to convince the trier of fact that his status is identical to that of a formally adopted child,
       except only for the absence of a formal order of adoption, a finding of an equitable adoption
       is proper without proof of an adoption contract.” Id. at 374. The court noted that
       circumstances that tend to show the existence of an equitable adoption include the following:
       the benefits of love and affection accruing to the adopting party; the performances of services
       by the child; the surrender of ties by the natural parent; the society, companionship and filial
       obedience of the child; an invalid or ineffectual adoption proceeding; reliance by the adopted
       person upon the existence of his adopted status; the representation to all the world that the
       child is a natural or adopted child; and the rearing of the child from an age of tender years
       by the adopting parents. Id. at 373-74.
¶ 54       In Ford, the California Supreme Court also concluded that an equitable adoption
       claimant need not prove all of the elements of an enforceable contract to recover. Ford, 82
P.3d at 754. Ford, however, employed a stricter approach than the one adopted by the West
       Virginia Supreme Court in Wheeling. Ford held that to prove an equitable adoption, a
       claimant “must demonstrate the existence of some direct expression, on the decedent’s part,
       of an intent to adopt the claimant.” Id. The court found that this intent may be shown by an
       unperformed agreement or promise to adopt, but that it also may be shown by “proof of other
       acts or statements directly showing that the decedent intended the child to be, or to be treated
       as, a legally adopted child, such as an invalid or unconsummated attempt to adopt, the
       decedent’s statement of his or her intent to adopt, the child, or the decedent’s representation
       to the claimant or to the community at large that the claimant was the decedent’s natural or
       legally adopted child.” Id. Ford also held that along with a statement or act by the decedent
       evincing an unequivocal intent to adopt, the claimant must also show “the decedent acted
       consistently with that intent by forming with the claimant a close and enduring familial
       relationship.” Id. In other words, there must be objective conduct indicating mutual
       recognition of a parent-child relationship to such an extent that in equity and good conscience
       an adoption should be deemed to have taken place. Id. Ford strongly cautioned, however,
       that it would not recognize estoppel arising merely from a familial relationship between the
       decedent and the claimant without any direct expression by the decedent of an intent to adopt
       the child or to have him treated as a legally adopted child. Id. at 753.
¶ 55       Applying the above-mentioned principles along with a “clear and convincing” burden of
       proof, Ford examined all of the evidence presented in the case before it and concluded that

                                                  -14-
       an equitable adoption had not been proven even though the claimant had a close and
       enduring familial relationship with the decedent, Mr. Ford. Id. at 755. The court noted that
       there was no evidence that the Fords ever made an attempt to adopt the claimant and they
       never held him out to the world as their natural or adopted son, nor represented to him that
       he was their child, even though the claimant called them “Mom” and “Dad.” It was also
       noted that Mrs. Ford’s single statement to a family friend that she wanted to adopt claimant,
       but was under the impression that she could not do so while he was still in the home, was
       deemed insufficient evidence that Mr. Ford intended claimant to be adopted. Id.
¶ 56        Although no Illinois court has expressly recognized the concept of equitable adoption as
       it is presented here, no Illinois court has expressly rejected it either. We do find, however,
       that the underpinnings to pave the way for its recognition can be found in this court’s earlier
       decisions of Monahan and Weiss. Both cases were brought purely under a contract-to-adopt
       theory, and there was no argument presented by the parties that this court should recognize
       equitable adoption in any form. Both decisions, however, addressed arguments that a contract
       to adopt could be proven by circumstantial evidence, and in the course of addressing that
       argument, both courts cited approvingly to the Eight Circuit Court of Appeals decision in
       Roberts v. Roberts, 223 F. 775 (8th Cir. 1915), which, even though it did not expressly
       address equitable adoption, seemed to ultimately rest its outcome on principles of equity.
¶ 57        In Roberts, there was no evidence of a contract to adopt, but plaintiff nonetheless
       proceeded under a contract-to-adopt theory. Id. at 776-77. The evidence did show that the
       foster parents took the plaintiff into their home at a young age, they gave her their own
       surname, and they baptized her using that surname. Thereafter, they treated her as their
       natural child. It was not until plaintiff was an adult that she was ever permitted to know that
       her foster parents were not her natural parents. This fact was then only revealed to the
       plaintiff by her foster mother on her deathbed. There was also evidence that the foster parents
       had stated, both orally and in writing, that they had adopted plaintiff. The court inferred from
       the circumstances that an agreement for adoption “must have existed” even though there was
       no direct evidence of it and all the parties that would have known about it were deceased. Id.
¶ 58        We note that despite the constraints of being a contract-to-adopt case, Roberts seems to
       rest more on equitable principles of fairness and intent rather than the ordinary rules of
       contract law. In that regard, it found applicable language from a Missouri Supreme Court
       case, which stated in part as follows:
                     “ ‘The life of that whole family in reference to this child, from the time she was
                first taken into it until the death of Mr. Lynn, would have to be construed to be a
                deception and a fraud, if we would give to it the effect that respondents claim for it.
                *** Like a bud that has been cut from its natural stem and grafted into a foreign tree,
                she grew into the family and became a part of its very life. Everything that adoption
                contemplates was accomplished.’ ” Id. at 776 (quoting Lynn v. Hockaday, 61 S.W.
885, 889 (Mo. 1901)).
       Again, both Weiss and Monahan cited Roberts with approval, albeit to support the notion that
       a contract to adopt can be shown by circumstantial evidence, with Weiss discussing it at
       length. We find that Roberts supports the position that in Illinois an equitable adoption


                                                -15-
       theory should be recognized under the right circumstances even in the absence of a statutory
       adoption or a contract for adoption.
¶ 59        The question remaining is under what circumstances should an equitable adoption theory
       be recognized. We believe that the California Supreme Court struck the proper balance in
       Ford, and therefore adopt its holding here. We do not believe it sufficient merely to prove
       that a familial relationship existed between the decedent and the plaintiff. Nor do we deem
       it sufficient to show, as Wheeling held, that the plaintiff merely demonstrate that from an age
       of tender years, he held a position exactly equivalent to a statutorily adopted child. Rather,
       we hold that a plaintiff bringing an equitable adoption claim must prove an intent to adopt
       along the lines described in Ford and, additionally, must show that the decedent acted
       consistently with that intent by forming with the plaintiff a close and enduring familial
       relationship.
¶ 60        We note that Ford found that it could be possible to prove intent by showing that the
       decedent represented to the plaintiff and the community at large that the plaintiff was the
       decedent’s “natural or legally adopted child.” (Emphasis added.) Ford, 82 P.3d at 754. Our
       holding is couched in terms of an “intent to adopt” and the allegations of the complaint in
       the present case have certainly alleged that much. But we envision a case where, like Roberts
       and similar to the present case, a decedent had held out the plaintiff his whole life as his or
       her natural child, never even letting it be known throughout the childhood of the plaintiff that
       the child was not the natural offspring of the deceased. We believe that in such cases there
       is every bit as much equitable justification for finding an equitable adoption as in cases
       where the plaintiff was merely incorrectly held out as the legally adopted child. We believe
       that to not recognize an equitable adoption in such cases would work a “deception and a
       fraud” and would be contrary to the decedent’s intent to treat and continuously hold out the
       plaintiff as his or her natural child.
¶ 61        Defendant argues that recognizing the theory of equitable adoption in the absence of a
       contract to adopt will have detrimental, unintended consequences. She contends that a person
       who does not take any affirmative action to become a parent—whether through birth,
       adoption or contract to adopt—but who is nonetheless kind and compassionate to a child,
       should not be deemed to confer legal rights to that person as an heir.
¶ 62        We believe that all of these concerns are allayed by the limited nature of our
       holding—only in those cases where there is sufficient, objective evidence of an intent to
       adopt (or fraudulently or mistakenly holding out as a natural child on a continual basis),
       supported by a close enduring familial relationship, will an equitable adoption be recognized.
       The narrow nature of our holding forecloses claims against the estate of any foster parent or
       stepparent who merely treats a foster or stepchild lovingly and on an equal basis with his or
       her natural or legally adopted children.
¶ 63        Finally, we consider the quantum of evidence needed to prove an equitable adoption
       claim. Most courts to have considered the issue require clear and convincing evidence to
       prove an equitable adoption. Ford, 82 P.3d at 549. We note that in the context of proving a
       contract-to-adopt claim, this court has found that the existence of a contract must be “clear
       and conclusive of the existence and terms of the contract, leaving no room for reasonable


                                                -16-
       doubt.” Monahan, 14 Ill. 2d at 452. The court will “weigh the evidence scrupulously and
       with caution.” Id. Moreover, the evidence must be “strong and compelling [and not] readily
       harmonizable with any other theory” such as with the mere intention to provide a good home
       as opposed to the intent to adopt. Id. at 452-53. There are a number of valid reasons to apply
       an analogous, but similarly demanding, standard of proof to equitable adoption claims.
¶ 64        First, and foremost, equitable adoption cases in the inheritance context deal with
       deceased persons who can no longer testify as to their intent. When the lips of a deceased
       person who is alleged to have intended an adoption are sealed by death, proof of the facts
       necessary to invoke principles of equity should be clear, unequivocal and convincing. See
       Cavanaugh v. Davis, 235 S.W.2d 972, 978 (Tex. 1951). Second, if too lax a standard were
       created it could create a danger that a person could not take in a child in need without having
       a de facto adoption perpetrated upon him after his death. Ford, 82 P.3d at 550. “[I]f the
       evidentiary burden is lowered too far, ‘then couples, childless or not, will be reluctant to take
       into their homes orphan children, and for the welfare of such children, as well as for other
       reasons, the rule should be kept and observed. No one, after he or she has passed on, should
       be adjudged to have adopted a child unless the evidence is clear, cogent, and convincing.’ ”
       Id. (quoting Benjamin v. Cronan, 93 S.W.2d 975, 981 (Mo. 1936)).
¶ 65        Accordingly, we find that a plaintiff must prove an equitable adoption claim to recover
       against an estate by clear and convincing evidence. Moreover, the decedent’s intent to adopt
       and form a close and enduring familial relationship must be clear and conclusive. And it
       must not be just as readily harmonizable with the mere intention to provide a good home, but
       must instead indicate a clear intent to adopt or to continuously represent to the plaintiff and
       the world at large that the plaintiff was the decedent’s natural child.
¶ 66       In sum, we affirm the result of the appellate court in finding that plaintiff could proceed
       on count VI of his complaint under an equitable adoption theory and that plaintiff has alleged
       sufficient facts to avoid dismissal under section 2-615 of the Code. We note, however, that
       the appellate court’s analysis appears to have rested on the belief that, as is the case in many
       states, an agreement for adoption must always be alleged to support an equitable adoption
       theory. See 2012 IL App (3d) 090773, ¶¶ 45-46. Accordingly, we affirm the result reached
       by the appellate court on count VI, but reject its reasoning requiring proof of a contract.

¶ 67                               VI. Motion to Compel Deposition
¶ 68       Finally, we note that the appellate court reversed the trial court’s denial of plaintiff’s
       motion to compel the deposition of the attorney who drafted the contested will, but remanded
       to the trial court for a determination on whether the attorney-client privilege might apply so
       as to prevent the deposition. In so doing, the appellate court found that plaintiff, as “ ‘[t]he
       party seeking disclosure from an attorney[,] [would have] the burden of establishing that the
       attorney-client privilege does not apply.’ ” See 2012 IL App (3d) 090773, ¶ 50 (quoting Hitt
       v. Stephens, 285 Ill. App. 3d 713, 717 (1997)).
¶ 69       We note that generally the attorney-client privilege survives the client’s death. See Hitt,
285 Ill. App. 3d at 717; Paul R. Rice, Attorney-Client Privilege in the United States § 2:5,
       at 69 (1993). A different rule applies, however, with respect to a will. In such a case, there

                                                 -17-
       is only a temporary privilege. Dickerson v. Dickerson, 322 Ill. 492, 500 (1926). Where an
       attorney prepares a will for a client and witnesses the same, the privilege only exists during
       the lifetime of the client. Id. The rationale behind this limited exception to the privilege is
       that a decedent would (if one could ask him) forgo the privilege so that the distribution
       scheme he actually intended can be given effect. Hitt, 285 Ill. App. 3d at 717-18; see also
       Glover v. Patten, 165 U.S. 394, 406-08 (1897); Paul R. Rice, Attorney-Client Privilege in
       the United States § 2:5, at 70 (1993).
¶ 70       Defendant acknowledges that there is an exception to the attorney-client privilege for a
       will contest, but argues that the exception or waiver of the privilege is only in favor of those
       claiming through the decedent in a dispute between the executor and the decedent’s heirs or
       next of kin. See Wilkinson v. Service, 249 Ill. 146, 150-51 (1911). Defendant maintains that
       there was no evidence presented that plaintiff was an heir or next of kin. Defendant
       characterizes plaintiff as a “complete stranger” to this will contest and argues that plaintiff
       needs to satisfy a higher threshold of showing that he is an heir or next of kin before he can
       use the court to discover confidences to which he is not entitled.
¶ 71       Plaintiff in response notes that the appellate court remanded to allow plaintiff to “prove
       that the privilege does not apply in this case.” See 2012 IL App (3d) 090773, ¶ 50. Plaintiff
       points out, however, that the appellate court did not elaborate on what his showing must be,
       though it relied upon Hitt. Plaintiff further argues that he is not a “stranger” for purposes of
       the privilege, given that Donald recognized him as a son throughout his lifetime. He also
       suggests that the fact that he was a recipient under a prior will should be valid cause for
       waiver of the privilege.
¶ 72       It is true that the appellate court did not elaborate on what plaintiff must show on remand.
       It did cite Hitt for the proposition that the party seeking disclosure has the burden of
       establishing that the privilege does not apply. Hitt in turn cited this court’s decision in In re
       Marriage of Decker, 153 Ill. 2d 298, 321 (1992), for this proposition. Decker involved the
       crime-fraud exception to the attorney-client privilege. Id. Decker did consider the kind of
       burden a party must meet to prove that certain communications fall within the exception to
       the privilege, noting that it “ ‘would be absurd to say that the privilege could be got rid of
       merely by making a charge of fraud.’ ” Id. (quoting Clark v. United States, 289 U.S. 1, 15
       (1933)). Decker noted that Clark found that there must be something to give color to the
       charge; there must be prima facie evidence that has some foundation in fact. Clark, 289 U.S.
       at 15.
¶ 73       Applying the above-mentioned principles to the present case, we find that plaintiff need
       only make an initial evidentiary showing that he is an heir or next of kin or that he was a
       recipient under a prior will. Any of these showings would make him an interested person and
       not a stranger subject to the limitations of the attorney-client privilege. In this particular case,
       we find this is indisputably a will contest, involving claims of testamentary capacity and
       undue influence. Moreover, plaintiff has nearly made the showing that he is an heir or next




                                                  -18-
       of kin for purposes of the exception to the privilege,2 if in fact he has not already made it.
       Here, plaintiff alleges that he is Donald’s equitably adopted son and that he was considered
       Donald’s son throughout much of both of their lifetimes. Plaintiff has documentary evidence
       in the record to support this in the form of the birth certificate given to him by Donald that
       lists Donald as plaintiff’s natural father. This birth certificate is attached to the second
       amended complaint as exhibit B. The record also contains the affidavit of Cheryl Anderson,
       the deputy clerk for the City of Harvey, Illinois, which appears to vouch for the authenticity
       of that birth certificate as a copy of an original issued by the City of Harvey. Thus, it appears
       that plaintiff will be able to make out a prima facie case on remand that the attorney-client
       privilege does not apply because it is subject to the will-contest exception. It would then be
       up to defendant to rebut plaintiff’s prima facie case on remand. If she is unable to do so, the
       trial court should compel the deposition of attorney Peters.
¶ 74        Accordingly, we hold that the appellate court correctly reversed the circuit court’s denial
       of the motion to compel and properly remanded the cause to the circuit court for an
       evidentiary hearing on the matter.

¶ 75                                       CONCLUSION
¶ 76       For the reasons set forth above, we conclude that plaintiff’s second amended complaint
       alleged sufficient facts to state a cause of action for lack of testamentary capacity, undue
       influence, contract for adoption and equitable adoption. We further find that dismissal of the
       two tort claims at this point was premature. The appellate court therefore properly reversed
       the circuit court’s dismissal of each of the six counts of the second amended complaint. We
       further conclude that the appellate court properly reversed the circuit court’s denial of
       plaintiff’s motion to compel the deposition of attorney Peters. Accordingly, we affirm the
       judgment of the appellate court in its entirety, which remanded the cause to the circuit court
       of Will County for further proceedings.

¶ 77       Appellate court judgment affirmed.




               2
                 We underscore that we mean for purposes of the exception to that attorney-client privilege
       only, and we do not mean to suggest that plaintiff had demonstrated that he is an equitably adopted
       son for purposes of count VI of the second amended complaint. That count is of course subject to
       the clear and convincing evidence standard discussed above. With respect to the motion to compel
       the deposition, however, plaintiff is only required to make some initial evidentiary showing that he
       is an heir or next of kin or that he was a recipient under a prior will.

                                                  -19-